No.    88-301

                     LN THE SUPREME COURT O F THE STATE OF M N A A
                                                            O T N

                                                        1989




LINDA J . WINCHELL ,
( R i c h a r d M. W i n c h e l l ,   fatal),

                        Claimant ad Respondent,
              -vs-

FALTJS SHEET METAL,
               Employer,
        and
STATE COMPENSATION INSURANCE FUND,

                        D e f e n d a n t and A p p e l l a n t .




APPEAL FROM:            The W o r k e r s ' Compensation C o u r t , The H o n o r a b l e
                        Timothv R e a r d o n , Zudge p r e s i d i n g .

COUNSEL OF RECORD:

              For Appellant:

                        C h a r l e s R. J o h n s o n ; Marra, Wenz, J o h n s o n & H o p k i n s ,
                        G r e a t F a l l s , Montana

              For Respondent:

                        J . David S l o v a k ; U g r i n , A l e x a n d e r ,      Zadick & S l o v a k ,
                        G r e a t F a l l s , Montana
              C-




                                                        S u b m i t t e d on B r i e f s :   Nov.   17, 1988

                                                           Decided:           January 5, 1989

F i rAe d :
    <
              2
    -
    J         !
              "-- I
    C3
    e3         -
               G
               C;                         ED SMITH
    LI
                        -
                                                        Clerk
Mr. Justice Fred J. Weber delivered the Opinion of the Court.

     Linda Winchell filed a claim for compensation following
the death of her husband, Richard Winchell.      The Workers'
Compensation Court determined that Richard's death due to a
ruptured congenital aneurysm was the result of a compensable
injury within the meaning of the Workers' Compensation Act of
1985.    The State Insurance Fund (State Fund) appeals from
that determination. We affirm.
     We consolidate the issues set forth by the State Fund
into a single inquiry for purposes of our review:
     Did the Workers' Compensation Court err in determininq
that Richard Winchell's death was the result of a compensahle
injury?
     On December 6, 1985, Richard Winchell suffered a rup-
tured congenital brain aneurysm while performing his duties
at Falls Sheet Metal, a family owned business in Great Falls,
Montana.    Richard was the president of Falls Sheet Metal,
which was engaged in the sale, installation, and repair of
heating and air-conditioning systems. He had been involved
in the business for 31 years and his primary responsibilities
were to perform warranty and service work on systems which
Falls Sheet Metal installed.
     The morning of December 6, 1985, Richard was preparing
to convert a natural gas furnace to propane when he collapsed
to the floor of the shop soon after arriving at work. He was
discovered by his brother, Gary Winchell, and was transported
to a local hospital where he died 5 days later without re-
gaining consciousness. He was 44 years old and was survived
by his wife Linda and their two minor children.
     The cause of Richard's death is undisputed. He died of
a "subarachnoid hemorrhage resulting from a ruptured
congenital saccular aneurysm of the intracranial arteries at
the base of the brain."      Through deposition testimony, a
neurosurgeon described an aneurysm as "an out-pouching or
bulging in the wall of a blood vessel due to a weakness in
the wall. This outpouching is a thin inelastic wall, which
may either turn to fibrous tissue, or it may become thinner
and thinner and then eventually burst."      The neurosurgeon
testified that while Richard's aneurysm was not present from
birth, as might be implied from the term "congenital," the
predisposition or weakness was, and the aneurysm developed
over the ensuing years.
     All four of the medical experts deposed, including the
neurosurgeon, agreed that hypertension is a major contribut-
ing factor to the growth of an aneurysm. One of the medical
experts stressed the importance of treating high blood pres-
sure in persons with a predisposition for an aneurysm, in
order to deter the aggravation of a preexisting aneurysm.
There was no evidence that Richard Winchell or his doctors
were aware of any high blood pressure in the decedent prior
to his death. A physician who examined Richard on two occa--
sions during the year preceding his death testified that his
blood pressure was normal on both dates. However, the autop-
sy revealed that Richard had suffered hypertension for sever-
al months prior to his death. The pathologist who performed
the autopsy testified that the left ventricle of Richard's
heart was enlarged, which is consistent with high blood
pressure, and that the thickness of the left ventricular wall-
indicated hypertension had been present for at least months.
     The medical experts agreed that hypertension can be
sustained over a long period of time or it can be a temporary
increase in blood pressure.     The experts varied in their
opinions about the causes of hypertension or what degree of
hypertension would cause an aneurysm to rupture.     Three of
the experts testified that mental stress or perceived mental
stress could sufficiently raise a person's blood pressure.
The fourth physician stated that mental stress was not known
to play an active role in the rupture of an aneurysm, but he
testified that mental stress can cause the release of adrenal
hormones which has been linked to hypertension.
     Vigorous physical activity and extreme emotional reac-
tions were identified as other factors leading to a temporarv
increase in blood pressure. Finally, there was testimony to
the effect that, regardless of conjecture, it is impossible
for medical science to determine what actually caused Richard
Winchell's aneurysm to rupture.    On appeal, the State Fund
contends that the claimant has failed to show, either through
medical testimony or by other evidence, that the decedent's
work had anything to do with his ruptured aneurysm.

     Did the Workers' Compensation Court err in determining
that Richard Winchell's death was the result of a compensahle
injury?
     The standard of review to be applied is whether substan-
tial credible evidence was presented to support the Workers'
Compensation Court's determination that Richard Winchell died
as a result of a compensable injury. Snyder v. San Francisco
Feed and Grain (Mont. 1987), 748 P.2d 924, 929, 44 St.Rep.
2216, 2224.    For Linda Winchell to be successful in her
claim, she was required to prove that her husband's death
resulted from an injury which arose out of and was in the
course of his employment. Section 39-71-407, MCA (1985). In
Snyder, this Court found a compensable injury under the 1985
Workers' Compensation Act where the claimant suffered a
ruptured aneurysm which was shown to be aggravated to the
point of rupture by mental strain due to the claimant's
stressful work environment. Snyder, 748 P. 2d at 930. Under
that theory it was necessary for Linda Winchell to bring
forth evidence of a stressful work environment and to estab-
lish causation. We note that the legislature has amended the
definition of "injury" under the 1987 Workers ' Compensation
Act to preclude recovery for injuries caused by physical or
mental conditions which arise from emotional or mental
stress, which is not applicable here.     Section 39-71-119,
MCA .
      The Workers' Compensation Court correctly noted that
because medical science is presently unable to determine
exactly what caused Richard's aneurysm to rupture, it is
necessary to look to indirect evidence to establish causa-
tion.    Conway v . Blackfeet Indian Developers, Inc. (1983),
205 P4ont. 459, 4 6 8 , 6 6 9 P.2d 2 2 5 , 2 2 9 . The court referred to
the testimony of the four medical experts and Richard's wife
and brothers to determine whether his rupture could have been
caused by hypertension due to a stressful work environment.
We will review the court's findings of fact in this regard to
see if they are supported by the evidence in the record.
     The Workers' Compensation Court found that the period of
September through the end of November is generally the most
hectic time of year at Falls Sheet Pletal. Customers who have
problems with their heating systems usually wait until the
cold sets in to have a7 repairs done. Recently installed
                       n
                       !
systems, of which there were many during that period, often
require warranty service to work out minor problems. It was
Richard's responsibility to respond to those service and
warranty calls. According to business records, Falls Sheet
Metal performed I ? service calls during the month of November
and 2 0 service calls during December of 1985. There was no
documentation on how many warranty calls were made during
that time. The court also found that November and December
of 1985 were unusually cold months even for Montana, which
resulted in Richard's service calls often being of an emer-
gency nature and requiring immediate attention. These find-
ings are substantiated by the testimony of Gary Winchell,
Richards' brother and co-owner of the family business, who
handled many of the incoming service request calls during
that period.
     Detailed findings were made by the court regarding
Richard Winchell's easygoing nature and uncomplaining atti-
tude, which began to change during the weeks prior to his
death.   The court found Richard to be a taciturn man who
liked to work at his own pace, was not accustomed to doing a
lot of emergency type work, and would not express himself
regarding any stresses or emotional or physical problems he
might be experiencing. Although Gary Winchell testified that
his brother did not appear any more hurried or busy during
November, he did notice that Richard looked "kind of peaked."
     The court made similar findings based on the testimony
of Richard's wife Linda.     During the weeks prior to his
death, Richard appeared to be very fatigued and he complained
of the terrible cold. He had become "crabbier and he barked
at the children." He complained of chest pains and intermit-
tent headaches, and told Linda that he was tired because they
were "running their butts off" at the shop. One Friday night
approximately 2 weeks prior to his collapse, Richard respond-
ed to two night-time service calls.     That evening he came
home from work complaining of fatigue and chills, and went to
bed early.    At 10:30 p.m. he was awakened by a telephone
service call to which he responded and returned home an hour
later.   At 2:30 a.m. Richard was required to respond to
another service call. He returned very tired and chilled, as
it was 30 degrees below zero that night. Four days prior to
his collapse, the court found that Richard suffered a debili-
tating headache which he described as feeling "like he had a
tumor in his head," and which caused him difficulty in sleep-
ing for several days.     Having reviewed the record, we con-
clude that the court ' s explicit findings regarding Richard's
characteristic temperament and his apparent change in demean-
or closely parallel the testimony of the brother and the
wife, and that this is substantial evidence to support the
court's findings.
     Based on those findings, the court concluded that Rich-
ard's sudden change in demeanor was inconsistent with his
easygoing nature, illustrating that he was undergoing a
period of unusual stress.      Given his tendency to keep his
feelings and emotions to himself, we do not consider it
unusual that Richard did not relate any stresses he might
have felt to his family, much less discuss the source or
implications of that stress.
     The medical experts agreed that hypertension is a major
contributory factor to the rupture of an aneurysm, and the
pathologist's findings conclusively establish that Richard
suffered hypertension for at least several months prior to
his death.   We note that there was no evidence indicating
that any other facet of Richard's life outside of his work
produced any stress or emotional strain.     We conclude that
the medical evidence together with the other evidence is
sufficient to support the court's conclusion that Richard's
death was the result of a compensable injury within the
meaning of the Workers' Compensation Act of 1985.
     Affirmed.